Citation Nr: 1422031	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, from January 2001 to February 2001, and from July 2004 to September 2004.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in October 2011 and October 2013, at which time it was remanded for further development to include VA medical examinations to address the nature and etiology of the claimed disabilities.  Such examinations were accomplished in November 2011, April 2012, and December 2013.  For the reasons detailed below, the Board finds that this medical evidence is adequate for resolution of the Veteran's claims.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board notes that the Veteran submitted lay statements dated in October 2013 attesting to his having injured his right knee during his first period of active service, and he has submitted various statements over the years contending he has a chronic right knee disorder as a result of his military service.  However, service connection was previously denied for a right knee disorder by rating decisions dated in May 2009 and December 2012, and nothing in the record available for the Board's review reflects he appealed these denials.  Therefore, the Board does not have jurisdiction to address the right knee claim.  Nevertheless, this evidence appears to constitute an application to reopen the previously denied claim, and the matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  All notification and development necessary for the equitable disposition of this appeal have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has a chronic neck/cervical spine disorder that was incurred in, aggravated by, or otherwise the result of his military service to include the Reserves.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has a chronic low back disorder that was incurred in, aggravated by, or otherwise the result of his military service to include the Reserves.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has COPD that was incurred in, aggravated by, or otherwise the result of his military service to include the Reserves.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a neck/cervical spine disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

2.  The criteria for a grant of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

3.  The criteria for a grant of service connection for COPD are not met.  38 U.S.C.A. §§ 101, 1103, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.300, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2008, which is clearly prior to the May 2009 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated November 2011, March 2012, July 2012, and December 2013; followed by readjudication of the appeal by Supplemental Statements of the Case in October 2012 and January 2014 which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  

The Board acknowledges that the Veteran's service treatment records from his first period of active duty (January 1968 to December 1969) are not on file, all efforts to obtain these records through official channels have been unsuccessful, and Formal Findings were made to this effect in May 2009 and October 2012.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board observes that service treatment records from the Veteran's other periods of active duty and Reserve service are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2011 Board hearing.  With the exception of the aforementioned missing service treatment records, nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which relates the etiology of his current neck/cervical spine disorder, low back disorder, or COPD to his military service.

With respect to the aforementioned February 2011 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate issues and asked questions to clarify the Veteran's contentions.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations in November 2011, April 2012, and December 2013 which included opinions that addressed the etiology of the disabilities that are the focus of this appeal.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, as these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examiners, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Analysis

The Veteran essentially contends, to include at the February 2011 hearing, that he injured his knee, back, and neck during his first period of active service while stationed in Korea.  He testified that he caught his foot between some pallets, lost his balance, twisted his knee, and fell down landing on some other pallets.  In other words he indicated that he injured his back and neck at the time of that fall.  Additionally, it intimates that his neck and back problems may be secondary to the knee.  He also indicated that his COPD was etiologically related to his exposure to burn pit while stationed in Iraq during his most recent period of active duty.

The Board has already acknowledged that the Veteran's service treatment records from his first period of active duty (January 1968 to December 1969) are not on file, all efforts to obtain these records through official channels have been unsuccessful, and Formal Findings were made to this effect in May 2009 and October 2012.  
The Board also acknowledges that the Veteran is competent, as a lay person, to describe such injuries and visible symptomatology.  However, the Board also observes that the available service treatment records do not reflect he had chronic neck, back, and/or respiratory disabilities during the period following his first period of active duty.  For example, on Reports of Medical History dated in October 1971, January 1989, and December 1992, the Veteran checked boxes to indicate he had not experienced asthma; shortness of breath; arthritis or rheumatism; bone, joint, or other deformity; nor back trouble.  His neck, lungs and chest, and spine were all clinically evaluated as normal on concurrent medical examinations.  In short, there was no indication of any of the claimed disabilities.  If he did have chronic problems of the neck and back since his first period of service, as he now contends, it would appear only logical he would have mentioned such on these Reports of Medical History, or there would be some finding on the examinations.  

The Board does acknowledge that the Veteran did indicate on the January 1989 Report of Medical History that he injured his right knee in 1969.  He subsequently indicated that he injured it in 1968 on the December 1992 Report of Medical History.  Inasmuch as this is years prior to his initial claim for benefits, it does provide supporting evidence to his account of such an injury during his first period of active duty.  Nevertheless, he did not indicate he sustained neck or back injuries at that time.  Moreover, it is noted that service connection has been denied for a right knee disorder.

The Board further observes that the Veteran did check the box to indicate recurrent back pain on a June 1998 Report of Medical History, even though his spine was evaluated as normal on the concurrent service examination.  A June 2000 Annual Medical Certificate also noted his complaints of back pain.  Private records apparently beginning in 2002 note treatment for complaints of breathing problems which were ultimately diagnosed as COPD.  In addition, records from April 2004 note a diagnosis of mild cervical strain.  Subsequent records continue to note treatment for these disabilities.  Moreover, the record reflects he was found to be medical unqualified for further military service in 2008 due, at least in part, to his COPD.

In view of the foregoing, the Board finds that the available medical records on file do not reflect the Veteran had neck, back, and/or respiratory problems during his early military service.  To the extent the Veteran contends he had at least neck and back problems during his initial period of active service, the Board must find that he is an unreliable historian regarding these claimed disabilities.  

The Veteran has submitted various lay statements in support of his appellate claims.  Although the Board does not doubt the sincerity of any of the individuals who provided these statements, they do not appear to provide any probative evidence regarding the etiology of the claimed disabilities.  As noted in the Introduction, two lay statements from October 2013 attest to his having injured his right knee during his first period of active service, but make no mention of the neck or back, or the COPD.  The Board reiterates that it does not currently have jurisdiction to address a claim of service connection for a right knee disorder.  The other statements, in essence, attest to the overall deterioration of the Veteran's health to include his last few years of military service.  However, as detailed above, there is already evidence documenting such problems during military service, particularly his service in the Reserves.  These statements do not appear to indicate that the neck, back, or COPD was due to any specific disease or injury that was incurred in, aggravated by, or otherwise the result of the Veteran's military service.

The Board further notes, regarding the COPD, that this disability involves the lungs, which are not subject to lay observation.  Moreover, whether such a condition is due to his purported exposure to burn pit while stationed in Iraq or some other cause involves complex medical issues that require competent medical evidence to resolve.  Additionally, the Board reiterates that the available medical records on file do not reflect the Veteran had neck, back, and/or respiratory problems during his early military service.  Consequently, the Board concludes that competent medical evidence is required to resolve the Veteran's claims.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also observes that no competent medical opinion is otherwise of record which relates the etiology of the Veteran's current neck disorder, low back disorder, or COPD to his military service, to include the Reserves.  Nevertheless, it also appears that he had back problems prior to his 2001 and 2004 periods of active duty, as well as neck and respiratory problems prior to the 2004 period of service.  

Despite the foregoing, the Board observes that the November 2011, April 2012, and December 2013 VA examinations all contain medical opinions against the claimed disabilities being incurred in, aggravated by, or otherwise the result of the Veteran's military service to include the Reserves.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that the VA examiners are presumed qualified to render competent medical opinions; and that they were familiar with the Veteran's documented medical history from review of his VA claims folder.  In addition, the examination reports contain accurate references to his documented medical history of the claimed disabilities, and the stated rationales were consistent with the documented history.  Although, as detailed below, various opinions were in qualified language, they all essentially concluded the evidence did not document the claimed disabilities were incurred in, aggravated by, or otherwise the result of the Veteran's military service to include the Reserves.

The Board previously determined in October 2013 that the November 2011 and April 2012 VA examinations were not adequate for resolution of this case.  In pertinent part, the November 2011 VA examiner diagnosed the Veteran with degenerative joint disease of the cervical and lumbar spines, as well as asthma.  However, the examiner was unable to address the issue of service connection without resorting to mere speculation.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  In this case, the November 2011 VA examiner stated the Veteran had several different active duties and duty in the Reserves with different time intervals; that several notes in the records address his back and COPD, but it was not clear which note pertains to his eligible duty period; and that no documentation was found of claimed onset of back and neck pain in 1968.  

The Board previously acknowledged that the November 2011 VA examiner raised a legitimate concern regarding the specific periods of military service.  As discussed above, different rules apply to claims of service connection based upon periods of active duty, ACDUTRA, and inactive duty training.  However, the Veteran has been recognized as having served on active duty from January 1968 to December 1969, from January 2001 to February 2001, and from July 2004 to September 2004.  With respect to his Reserve service, the Board notes that if the VA examiner, or any other competent medical professional, believes that there is evidence a disability was incurred or aggravated at a specific period of time, to include evidence in service treatment records, it is not the medical professional's duty to determine whether this period was one of ACDUTRA or inactive duty training.  Rather, that is the type of finding of fact to be made by adjudicators such as the Board.  

In regard to the April 2012 VA medical opinion, the examiner did opine that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Although the Veteran's accredited representative contended the examiner did not specify which of the claimed conditions this opinion referred to, the stated rationale referred to the fact the Veteran checked "NO" for recurrent back pain in October 1971, January 1989, and December 1992; as well as the fact that the spine and other musculoskeletal were found to be normal on the examinations.  As such, it indicates that it was in reference to the low back disorder.  Nevertheless, it does not clearly refer to the claimed neck disorder, or the COPD.  Further, this opinion and rationale only appears to focus on whether such disability was incurred during the first period of active duty, and did not address the effect, if any, of the subsequent periods of active duty and/or Reserve duty.  As noted above, there was evidence of evidence of back problems prior to the 2001 and 2004 periods of active duty, as well as evidence of COPD and cervical spine problems prior to the 2004 period.  Consequently, the Board found that this opinion was also not adequate for resolution of this case.

In the December 2013 VA examination, the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine, and degenerative disc disease of the cervical spine.  The Veteran reported that he injured both his back and neck in the 1960s when caught between two pallets, that he was not treated for these injuries, that the pain eventually went away but returned years later with a specific reference of 10 to 15 years ago for the back.  The examination report also noted that the Veteran was diagnosed with restrictive lung disease in 2002, and COPD in 2006; as well as the Veteran's contention that he had no respiratory problems until after his exposure to the burn pits in Iraq.

Following evaluation of the Veteran, the December 2013 VA examiner stated that she was unable to resolve the issues of the neck and back conditions due to lack of information in the file.  Specifically, there were no records from the late 1960s when the Veteran stated the injuries took place.  A note from January 1989 states he had neck soreness for which he saw a chiropractor in 1980.  A December 1992 note states he had recurrent back pain since 1986.  There were also notes from an acupuncturist about the neck and the back, but this is not allopathic medicine and the examiner was not qualified to interpret these records.  There were also several entries in the chart about attempts to get outside records from a specialist about his spine issues, but if these records arrived they are not in the claims file.  Moreover, the examiner noted that the Veteran was very obese, and this alone can cause degenerative joint disease.

The December 2013 VA examiner also opined that the Veteran's respiratory conditions were not caused by or aggravated by service.  It was noted that he was evaluated on multiple occasions by a pulmonologist.  In 2002, he stated he had restrictive lung disease likely due to his obesity and deconditioning.  He noted that he also had the occupational exposure of being a stone mason, a high risk occupation for lung disease.  In 2006 he was also diagnosed with COPD.  There are no notes from service or the pulmonologist suggesting his military experience was the culprit.  Instead, it is by far most likely due to cigarette smoking, the number one (#1) cause of COPD.  The pulmonologist stated he began smoking 2-3 packs per day at age 15.

To the extent the December 2013 examiner could not resolve the neck and back claims, this was due to the lack of any treatment records from the 1960s until years later.  As such, the examiner indicated that an opinion could not be made due to lack of evidence documenting the exact nature of the Veteran's neck and back during this period.  However, the Board has already determined that the evidence does not support a finding of neck or back problems during this period, and the Veteran himself indicated they resolved at that time and he did not have any problems until years later.  Moreover, the Board reiterates the Veteran checked boxes on Reports of Medical History dated in October 1971, January 1989, and December 1992, to indicate he had not experienced asthma; shortness of breath; arthritis or rheumatism; bone, joint, or other deformity; nor back trouble; and that his neck, lungs and chest, and spine were all clinically evaluated as normal on concurrent medical examinations.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

To the extent the Veteran had back, neck, and respiratory problems during his later periods of military service, to include the Reserves, no competent medical opinion is of record which indicates these problems were due to a disease or injury that was incurred or aggravated during these periods.  The Board also reiterates that the presumption of sound condition does not apply to Reserve duty.  Moreover, the December 2013 VA examiner indicated that back and neck problems during this period could be attributed to obesity.  The record also indicates that the Veteran's overall deterioration was due in significant part to his COPD, to include the fact he could not exercise to the extent necessary to prevent obesity.  As noted above, the December 2013 VA examiner attributed the COPD as most likely due to the Veteran's cigarette use over the years, and not to his purported exposure to fire pits while in Iraq.  

Under the law, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  Granted, this statute and regulation does not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  However, there is no evidence to support such a finding in this case.  Moreover, the December 2013 VA examiner noted that the Veteran began smoking at age 15, which is prior to even his first period of active service.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has a chronic neck/cervical spine disorder, a chronic low back disorder, or COPD that was incurred in, aggravated by, or otherwise the result of his military service.

No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As noted above, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply to the Veteran's Reserve duty.  Although he indicated his neck and back may be secondary to his right knee, he is not service connected for the right knee; and service connection has actually been denied for such a disability.  The Veteran's only documented service-connected disability is the right ankle, and there is no evidence to suggest any of the claimed disabilities are secondary thereto.

To the extent the Veteran has reported service in Iraq, the Board notes that his neck and back problems have been attributed to known clinical diagnoses, as is his COPD.  Therefore, the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this appeal, to include the provisions regarding a medically unexplained chronic multisymptom illness.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.



ORDER

Entitlement to service connection for a neck/cervical spine disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


